UNITED        STATES           BANKRUPTCY                 COURT
WESTERN            DISTRICT          OF NEW            YORK



In Re                                                                                              Chapter     7


MICHAEL           R. MAEDER AND                                                                    CaseNo.:         1-19-11086-MJK
KATHLEEN M. MAEDER


                                                                          Debtor.                 Hon. Michael          J Kaplan


GREATERNIAGARA                  FRONTIER Cou"nca.,
Boys     SCOUTS OF AMERICA
2860 GENESEE STREET
BUFFALO, NEW YORK 14225
                                                                                                   A.P. No.:       19-01047-MJK
                                                             Plaintiff,

            VS.



KATHLEEN M. MAEDER
59 A H:[NCHEY AVENUE
LANCASTER,NEWYORK                     14086
                                                             Defendarit.


                                                 MOTION           FORJUDGMENT             BY DEFAULT



                        Plaintiff,    Greater          Niagara      Frontier     Council,        Boy Scouts of America             (the "Plaintiff'),

by and through           its Attomeys,           Colligan         Law,    LLP,    hereby       moves    for an order (1) declaring              that the

prior   judgment        of this Court           rendered          in Adversary        Proceeding       No 08-01076            is non-dischargeable

under 11 U.S.C.              §523(a)(4)        in the Defendant's           current      Bptcy           Case No 19-11086;               (2) declaring

the     Judgment        rendered          by    this     Court       in   Adversaty         Proceeding        No.     08-01076        remains       fully

enforceable         to the extent          permitted         by law;       and (3) granting            the Plaintiff          Judgment     by default

pursuant      to Federal        Rule of Bankmptcy                  Procedure      7055, and respectfully             states as follows:




                        1.           The Debtor,          filed    a voluntary      petition      under Chapter         7 on May 28, 2019 (the

'Petition     Date"),        in the United        Stated Bankniptcy              Court    for the Westem           District    of New York,

Bankruptcy         Case No.l9-11086.



        Case 1-19-01047-MJK, Doc 12, Filed 09/09/19, Entered 09/09/19 12:36:58,
                         Description: Main Document , Page 1 of 3
                         2.            On November          9, 2007 and prior           to the Petition         Date, the Debtor         filed     a

voluntarypetition              under      Chapter      7 in the United        States Bankruptcy           Court     for the Western         District

of New York,           Bankruptcy           Case No. 07-04644.

                         3.            On April       4, 2008, the Plaintiff          brought     an adversary        proceeding         against the

Defendant        objecting        to the discharge         of its debt in the amount              of $155,639.00            pursuant     to 11 U.S.C.

§524(a)(4),       fraud,       as fiduciary,        embezzlement           larceny    in the United        States Bankruptcy            Court      for the

Western       District        of New York,           A.P. No. 08-01076.           (See attached        Exhibit      A - Adversary

Proceeding        Cover        Sheet and Complaint).

                         4.            On July 3, 2008, and order and judgtnent                       by default      was entered in A.P. No.

08-01076,       that, "pursuant             to 11 U.S.C.        §523(a)(4),       the discharge       under 11 U.S.C.           §727 does not

discharge      Defendant          Katbleen         M. Maeder        from her debt to the Plaintiff'.               (See attached         Exhibit       B -

Order     and Judgment            by Default).

                         5.            There remains           a balance      due and owing           on said Adversary          Proceeding

judgmentinthesumof$l09,389.43.                                 TheobligationowedtothePlaintiffresultsfromthefraud,or

defalcation      of the Defendant              while     acting    in a fiduciary       capacity,      embezzlement           or larceny.

                         6. The Plaintiff            commenced        this adversmy           proceeding        by filing    its Complaint         on

July31,     2019.

                         7.            On    August       2,      2019,     a copy       of     the    Corporate        Ownership           Statement,

Surnrnons       in Adversary              Proceeding       and Complaint             was served       on the Defendant           and Defendant's

Bankruptcy         Counsel,         Barg       H Sternberg,          Esq.      (See attached          Exhibit      C - Corporate           Ownership

Statement,       Surnrnons,         Complaint          and Certificate        of Service).

                         8.         The       time     to answer,         plead    or otherwise         defend      expired      on September            2,

2019, said date being              30 days after service             of the Summons.             The Defendant          has not filed       an answer

or any    responsive          pleadings       to   the Complaint.

                         9.         Upon       information          and belief,      the Defendant         is not a member             of the military

sece.         On September             5, I requested       that the Deparlment               of Defense    Manpower           Data Center




    Case 1-19-01047-MJK, Doc 12, Filed2 09/09/19, Entered 09/09/19 12:36:58,
                     Description: Main Document , Page 2 of 3
to be searched.         The results      indicated       that the Defendant            is not in the active      duty of the United

States military.        (See attached          Exhibit     D - Affidavit        of Non-Military        Service).

                        10.        ThePlaintiffseeksadefaultjudgmentpursuanttoFederalRuleof

Bankniptcy         Procedure       7055, incorporating             Federal    Rule of Civil       Procedure       55.

                       11.          Further,     the Plaintiff      requests the Court to enter a judgment                   by default

confirming         that the judgment       determined          to be non-dischargeable              pursuant     to 11 U.S.C.       §523(a)(4)

entered previously             by this Court     in Adversary         Proceeding        No 08-01076        is non-dischargeable           for the

same reason in the Defendant's                   current    Banla'uptcy        Case No. 19-11086.




                       WHEREFORE,                 the Plaintiff      requests     an order (1) declaring           the Judgment         rendered

by this Court         in Adversary       Proceeding          No.    08-01076       as non-dischargeable            pursuant       to 11 U.S.C.

§523(a)(4)        is non-dischargeable            in the Defendant's            current     Banlauptcy         Case No. 19-11086          for the

same reason;          (2) declaring      the Judgment            rendered      by this Court        in Adversary         Proceeding     No.   08-

01076       remains    fully     enforceable      to the extent permitted              by the law;     (3) award        the Plaintiff   its costs

and reasonable          Attomeys'        fees for prosecution                of this    Adversary      Proceeding;         and (4) grant      the

Plaintiff       such other and further         relief    as the court might        deem to be just and proper.



Dated       :          Buffalo,     New York
                       September       6, 2019
                                                                                 COLLIGAN LAW, LLP




                                                                     By:         /s/ Frederick      J. Gawronski


                                                                                 Frederick     J. Gawronski,        Esq.
                                                                                 Attomey       for Plaintiff
                                                                                 12 Fountain        Plaza, Suite 600
                                                                                 Buffalo,     New York         14202
                                                                                 T: 716-885-1150
                                                                                 F: 716-885-4662
                                                                                 fgawronski@colliganlaw.com




                                           3
      Case 1-19-01047-MJK, Doc 12, Filed     09/09/19, Entered 09/09/19 12:36:58,
                       Description: Main Document , Page 3 of 3
